Multilingualism: an asset for Europe and a shared commitment (short presentation)
The next item is the report by Mr Graça Moura, on behalf of the Committee on Culture and Education, on Multilingualism: an asset for Europe and a shared commitment.
The Commission Communication entitled 'Multilingualism: an asset for Europe and a shared commitment' follows on from an already long series of documents produced by Parliament, the Commission, the Council, the Committee of the Regions and the European Economic and Social Committee, in which the issue of multilingualism is tackled from various angles.
In my report, I reiterate the positions previously adopted by the European Parliament and generally endorse the Commission's view that the linguistic and cultural diversity of the EU constitutes an enormous competitive advantage and that there is a need for full support for language teaching and exchange programmes in the educational and cultural spheres, both inside and outside the Union.
I also highlight the importance of language as a factor of social inclusion. I confirm the importance of dialogue with other regions of the globe, paying attention to the specific links existing in terms of language, history and culture between the countries of the EU and third countries. I indicate the need for policies supporting translation, both literary and technical. I tackle the issue of multilingualism in the audiovisual sector, the need to support language teachers, and the extension of language competence indicators to all the official EU languages, without prejudice to their also being extended to other languages spoken and studied in Europe, including classical Greek and Latin.
With regard to the teaching of languages, both at school and in adulthood, I maintain, among many other aspects, that education in the mother tongue is fundamental to all other teaching. Parents and guardians must be able to choose the official language in which their children are to be educated in countries with more than one official language or where an official language and regional languages coexist. I also maintain that no schoolchild should be deprived of education in the official language of the state.
I would underline that at no point in my report is the importance of regional or minority languages disputed. I clearly recognise and respect these languages and at no point try to obstruct them. There is not one aspect of my report which is incompatible with these languages. However, an alternative proposal has been tabled by Socialist, Liberal and Green Members, which quite simply omits the three points that I have just mentioned.
As a result, principles which are connected with fundamental rights and people's freedoms and which for a long time have been enshrined, accepted and practised in the European Union are about to be eliminated due to pressure from Galician, Catalan and Basque nationalists. If this alternative proposal is adopted, the European Parliament will have given way.
These intentions are perfectly clear. In today's edition of the Spanish newspaper El País, you can read on page 37 that, just three months ago, the Supreme Court decided that a box should be included on the pre-enrolment form, asking parents in which language they want their children to receive their primary education, which is something that the Catalan Government has not done.
I do not feel that this alternative should be accepted. In contrast to the points made in my report, it results in unacceptable protection of extreme nationalist tendencies and also unacceptably contradicts our fundamental rights and freedoms and even the principle of subsidiarity, not to mention that this alternative is also contrary to principles that are already enshrined in previous texts of the European Parliament and the Council and that have never been called into question.
I therefore urge this House to be very careful. The alternative tabled must be rejected and my report must be adopted, as occurred in the Committee on Culture and Education on 17 February, with 20 votes in favour, 3 against and 8 abstentions.
Mr President, the European Union must be a place of respect for democracy and pluralism, not a place of exclusion or unreasonable curtailment of fundamental rights and freedoms.
Member of the Commission. - (FR) Mr President, ladies and gentlemen, I would like first to thank Mr Graça Moura for his own-initiative report on multilingualism.
This report supports the Commission's approach and lays emphasis on the quality of language teaching and teachers, on an integrated approach to reach all strata of our society, on linguistic diversity, whilst facilitating our understanding of the role of the media and of literary translation, and on linguistic and cultural links with third countries.
I share the rapporteur's opinion that multilingualism has a major impact on the daily lives of Europe's citizens, given the abundance of communications, growing mobility and migration, and increasing globalisation.
The principle of mother tongue plus two and foreign language learning at an early age are the reference points of our multilingualism policy. Our approach is based on this established right. It reinforces the importance of lifelong learning, and its objective is to include the most vulnerable groups in our society. I am referring in particular to those people who have abandoned their studies, immigrants and those who speak only one language or who are linguistically less competent.
In addition, we wish to increase our efforts in relation to apprentices, adults and older people who are no longer in education and who may miss out on the development.
I welcome your support for our approach. To reach these groups, individual motivation and the implementation of appropriate teaching methods are essential. New technologies, such as the Internet and interactive audiovisual media, offer many possibilities to reach these groups and to develop and adapt teaching methods to their specific needs and abilities. At European level, our lifelong learning programme promotes all languages: the official languages of the European Union, regional and minority languages, and the other languages spoken around the world. This is a reflection of the new reality in the Union and also of the linguistic needs of our citizens.
In a context of increasing mobility and migration, it is essential for people to master the national language or languages if they are to become fully integrated into society. However, I would like to point out in this context that it is the Member States that are the main decision-makers as regards language policy, including regional and minority languages whose framework is laid down in the Council of Europe's European Charter for Regional or Minority Languages.
I welcome the general support Parliament has given to our approach to multilingualism.
The presentation is closed.
The vote will take place on Tuesday, 24 March 2009.
Written Statements (Rule 142)
The linguistic and cultural diversity of the EU's 27 Member States is beneficial to understanding and cooperation, as well as to cross-border labour mobility and the assimilation of European values. It is important to constantly improve EU policies aimed at encouraging education in the mother tongue and guaranteeing full mutual intelligibility between languages. We need cooperation between national authorities and the European Commission to implement practices as efficiently as possible in order to achieve integration through accepting linguistic differences.
Romania is one of the EU Member States which guarantees a level of protection and support above the European average for minorities, promoting education in their own languages. The Babeş-Bolyai University in Cluj-Napoca is an outstanding example of the promotion of multilingualism.
Unfortunately, demonstrations have been organised, even at the European Parliament, and initiatives have been launched which have called for the dismantling of the Babeş-Bolyai University on the grounds of wrongful discrimination based on ethnic separation. This is why I wish to draw your attention to the danger posed by the deterioration in the tone of the debate on ethnic matters. Respect for minorities' rights and the promotion of multilingualism must not be perverted by being turned into smokescreens behind which actions are being carried out against the European spirit and interethnic harmony. Multilingualism must be a common denominator, not a factor of division for the European Union.
There are practical arguments supporting multilingualism: it reduces the risk of unemployment, increases the chances of finding employment, helps increase the quality of the services provided and labour productivity, and facilitates mobility. We all know what they are, and opinions tend to agree from this point of view.
I would like to stress at this point the importance of another reason for upholding multilingualism and related measures.
Multilingualism contributes to the affirmation of values and attitudes which are essential for the European social model: mutual understanding, trust and solidarity. It can help achieve unity effectively in a world of diversity.
In this respect, we also insist on the need to preserve linguistic diversity in Europe. One way to achieve this objective would be to learn as a second foreign language languages other than international languages. The languages of neighbouring countries can be learnt, or of ethnic minorities in one's own country, as well as languages spoken in emerging economies with which relations are flourishing.
I would like to express the belief that the positive effects of such a policy can be demonstrated later on in everyday life.
in writing. - (DE) Linguistic diversity is important. It is part of the day-to-day reality in the European Union and is gaining increasing significance in the relationships between the Member States, in the way in which our multicultural societies live together and in the common policy measures taken by the European Union. However, the decision-making power on matters of language policy lies primarily with the Member States. It is not the responsibility of the European Parliament to lay down requirements and recommendations for language policy. The fact that the EU has a Commissioner for Multilingualism makes it clear that reform of the Commission is urgently needed and that there must be fewer Commissioners than there are Member States.
I would like to congratulate my colleague, Mr Graça Moura, for the way in which he has successfully combined in this draft report general, regional and even local interests.
I personally suggested that citizens belonging to an ethnic group speaking a minority language should properly learn the official language of the state they live in. This would certainly provide an advantage for finding a job and in terms of good social integration. Unfortunately, the relevant amendment was not approved in the competent committee, but I still strongly believe that this would be very useful.
On the other hand, I suggested that officials who, as part of their work, come into frequent contact with citizens from other Member States should be encouraged to learn a second European language. I feel that this would be beneficial, taking into account the migration of labour across the whole of Europe, as well as mobility for the purposes of tourism.
This is the only way in which we can encourage communication and intercultural understanding, which are basic values of the European Union.